Chase, J.:
This action is brought for the rent of a dwelling house. The house was not occupied under a written lease. The testimony upon which the plaintiff relies to show that the defendant personally rented the house consists of a conversation had between the plaintiff and the defendant in October, 1891. In that conversation the defendant told the plaintiff that she had a husband and one daughter. Defendant’s husband was a carpenter and away from home part of the time, but always supported and maintained his family. The house was occupied by the Hadcock family until 1898, when they moved therefrom, leaving some rent unpaid.
The common-law duty of a husband to support his family has not been changed by legislation relating to married women. (Lindholm v. Kane, 92 Hun, 369; Holcomb v. Harris, 166 N. Y. 257.) The liability for necessaries furnished to the family of a married man is presumptively and primarily upon the husband, unless the wife • by express agreement charges herself personally with the same. (Lindholm v. Kane, supra ; Kegney v. Ovens, 18 N. Y. St. Repr. 482; Wanamaker v. Weaver, 73 App. Div. 60; 11 N. Y. Ann. Cas. 85.)
Where a married woman resides with her husband in a house which they occupy as a home, she does not thereby render herself liable for the rent of the house or the value of the use and occupation. (Sanford v. Pollock, 105 N. Y. 450.)
The only question in this case Is, whether the defendant became personally liable for the payment of the rent to the plaintiff. This was a question of fact, and the trial court found “ that the defend*175ant Mary Hadcock, did not hire the premises described in the complaint and did not agree to pay the rent therefor.”
The judgment should be affirmed, with costs.
Judgment unanimously affirmed, with costs.